IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20799
                        Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ADIELE C. ONWUASOANYA; MARY E. ONWUASOANYA,

                                             Defendants-Appellants.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-91-CR-218-1
                       - - - - - - - - - -

                            April 19, 1999

Before JONES, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Adiele Chukwu Onwuasoanya, federal prisoner # 59543-079,

requests leave to appeal in forma pauperis (IFP) the district

court's denial of his “Ex Parte Motion for Discovery of the

Character of the District Court.”    Onwuasoanya’s motion was

“unauthorized and without a jurisdictional basis.”       See United

States v. Early, 27 F.3d 140, 141 (5th Cir. 1994).      Because

Onwuasoanya’s appeal fails to present a nonfrivolous issue, his

motion for IFP is DENIED.    See Jackson v. Dallas Police Dep't,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20799
                                -2-

811 F.2d 260, 261 (5th Cir. 1986).   The appeal is DISMISSED.    5th

Cir. R. 42.2.

     We caution Onwuasoanya that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Onwuasoanya should review any

pending appeals to ensure that they do not raise arguments that

are frivolous.

     Although Onwuasoanya purports to move for leave to proceed

IFP on appeal on behalf of his wife, Mary E. Onwuasoanya has not

moved in this court for leave to proceed IFP on appeal or filed

an affidavit in support of such motion.   See 28 U.S.C.

§ 1915(a)(1) (the court may grant leave to proceed IFP to “a

person” who submits an appropriate affidavit).

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.